     Case 1:18-cv-01782-LPS Document 8 Filed 12/19/18 Page 1 of 2 PageID #: 474



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                           Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                              Bankruptcy Case No. 17-12560 (KJC)
    et al.
             Debtors and Debtors In Possession.                      Jointly Administered

    Lise La Rochelle, et al.,1                                       Civil Action No. 18-01782 (LPS)

                     Appellants,

    v.

    Woodbridge Group of Companies, LLC, et al.,

                     Appellees.


                    STIPULATION OF VOLUNTARY DISMISSAL OF APPEAL

             Pursuant to Federal Rule of Bankruptcy Procedure 8023, Lise La Rochelle and other

noteholders of the Woodbridge Group of Companies, LLC represented by The Sarachek Law Firm

(collectively, the “Appellants”) and Woodbridge Group of Companies, LLC, et al. (collectively,

“Appellees”) hereby stipulate and agree to dismiss the above-captioned bankruptcy appeal with

prejudice. Each party shall bear its own attorneys’ fees and costs.




                                            [Signature Page Follows]




1
    The name and address of each appellant is located at Civil Case No. 18-01782-LPS, D.I. 1 Exhibit C.


{00024716. }
  Case 1:18-cv-01782-LPS Document 8 Filed 12/19/18 Page 2 of 2 PageID #: 475



Respectfully submitted this 19th day of December, 2018.

 THE ROSNER LAW GROUP LLC                       YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP
 By: /s/ Jason A. Gibson
 Frederick B. Rosner (DE No. 3995)              By: /s/ Edmon L. Morton
 Jason A. Gibson (DE No. 6091)                  Sean M. Beach (DE No. 4070)
 824 North Market Street, Suite 810             Edmon L. Morton (DE No. 3856)
 Wilmington, Delaware 19801                     Michael S. Neiburg (DE No. 5275)
 Tel: (302) 777-1111                            Ian J. Bambrick (DE No. 5455)
 Email: rosner@teamrosner.com                   Rodney Square, 1000 North King Street
         gibson@teamrosner.com                  Wilmington, Delaware 19801
                                                Tel: (302) 571-6600
 THE SARACHEK LAW FIRM                          Fax: (302) 571-1253
 Joseph E. Sarachek (pro hac vice)
 101 Park Avenue, 27th Floor                    -and-
 New York, NY 10178
 Tel: (212) 808-7881                            KLEE, TUCHIN, BOGDANOFF &
 Fax: (646) 861-4950                            STERN LLP
 Email: joe@saracheklawfirm.com                 Kenneth N. Klee (pro hac vice)
                                                Michael L. Tuchin (pro hac vice)
 BLOOD HURST & O’REARDON, LLP                   David A. Fidler (pro hac vice)
 Timothy G. Blood (pro hac vice)                Jonathan M. Weiss (pro hac vice)
 Craig W. Straub (pro hac vice)                 1999 Avenue of the Stars, 39th Floor
 501 West Broadway, Suite 1490                  Los Angeles, California 90067
 San Diego, CA 92101
 Tel: (619) 338-1100                            Counsel to the Appellees
 Fax: (619) 338-1101
 Email: tblood@bholaw.com

 Counsel for the Appellants




IT IS SO ORDERED this _____ day of December, 2018

                                                  ________________________________
                                                  U.S. District Judge Leonard P. Stark




{00024716. }
